 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Derrickmen&Riggers Association,Local 197ofNew York,AllLong Island and Vicinity(Domestic Stone Erectors,Inc.) and Thomas Mur-ray. Case 2-CB-5279July 26, 1973DECISION AND ORDERBy CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn May17, 1973,Administrative Law Judge FrankH. Itkin issued the attached Decision in this proceed-ing.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, asamended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the recordand the Ad-ministrative Law Judge's Decision in light of the ex-ceptions and brief and has decided to affirm theAdministrative Law Judge'srulings,findings, andconclusions and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, United Derrickmen & Rig-gers Association, Local 197 of New York, All LongIsland and Vicinity, New York, New York, its offi-cers, agents, and representatives, shall take the actionset forth in said recommended Order.DECISIONFRANK H. ITKIN, Administrative Law Judge: This case wastried before me at New York, New York, on April 12 and25, 1973. The unfair labor practice charge was filed onJanuary 17 and the complaint issued on February 23, 1973.The issue presented is whether Respondent Union violatedSection 8(b)(2) and 8(b)(1)(A) of the National Labor Rela-tionsAct by causing Domestic Stone Erectors, Inc. (theCompany) to refuse employment to Thomas Murray be-cause he was not a member of the Union. Upon the entirerecord, including my observation of the witnesses, and afterdue consideration of the briefs filed by counsel for GeneralCounsel and Respondent, I make the following:FINDINGS OF FACTIJURISDICTIONThe complaint alleges, the answer as amended at thehearing admits, and I find that the Company, a New Yorkcorporation, maintains its office and place of business inNew York, New York, where it is and has been engaged inthe installation of stone and marble in commercial build-ings,and that during the past year the Company, in thecourse and conduct of its business, purchased and causedto be transported to its place of business stone and marbleand other goods and materials valued in excess of $50,000,which goods and materials were transported directly fromoutside the State of New York. I find and conclude that theCompany is and has been at all times material an employerengaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act. In addition, the complaintalleges,the answer admits, and I find and conclude that Respon-dent Union is and has been at all times material a labororganization within the meaning of Section 2(5) of the Act.IITHE UNFAIR LABOR PRACTICEThe complaint alleges, the answer admits, and I find andconclude that George Moran is and has been at all timesmaterial the business agent of Respondent Union, acting onits behalf as its agent; that Respondent Union has been atall times material a party to a collective-bargaining agree-ment with the Contracting Stonesetters Association, Inc.(the Association); and that the Company has been at alltimes material a member of the Association and has recog-nized Respondent Union as the collective-bargaining repre-sentative of its employees.Thomas Murray testified without contradiction that he ispresently employed by the Company as a welder and der-rickman; that he has worked for the Company periodicallysince 1966; and that, up to December 26, 1972, he workedfor the Company continuously for 18 months except for a2-week period during August 1972. Murray testified that heisnot a member of Respondent Union.' Murray testifiedthat for 18 months prior to December 26, 1972, he workedfor the Company at the Celanese Building site in New YorkCity; that he "had to obtain a permit to go to work" for theCompany; that he had "to get a permit every Mondaymorning" at the Union's hall and that each permit is "goodfrom Monday until Sunday"; that Union Business AgentMoran issues the permits at a weekly charge of $2.50. Mur-ray testified that during the past 5 years he has worked forother employers within the jurisdiction of Respondent; thaton each occasion he was similarly required to obtain a per-mit; and that he has never been allowed to go directly tosuch a jobsite without first getting a permit.Murray testified that on Tuesday, December 26, 1972, hewent to the Union's office at the Broadway Central Hotel"to obtain my permit so I could work that week"; that he"went to the window and Mr. Moran was sitting at the desk1Murray explained that on several occasions he spoke with Union Busi-ness Agent Moran about joining the Union, but was unsuccessful in hisattempts to become a member of the Union205 NLRB No. 17 UNITED DERRICKMEN & RIGGERS ASSN.and the secretary was sitting there"; and that Moran saidtoMurray: "No permit today." Murray explained:He [Moran] asked me where I was working and I toldhim on the Celanese Building at 6th Avenue and hesaid to [Henry] Brian [who] was sitting across from himto go to the Celanese Building and take my place.Murray identified Brian as a rigger and welder who is amember of Respondent Union.Murray testified that he then went to the Celanesejobsiteand there he spoke with John Kelley, the Company's vicepresident.Murray, as he testified, told Kelly "that theUnion . . .is sendingsomebodyelse in [his]place and theyweren't letting [him] come to work." Murray explained:Isaid: "Mr. Kelley, I won't be able to work todaybecause the Union refused me my work permit andthey are sending Hank Brian in my place.Kelley then stated: "I am going to call Mr. Moran and findout about it." Murray noted thatBrianhad worked for theCompany a few weeks prior to this incident "and he quit thejob he was working on, so this is why [Kelley] was a littlebit annoyed about it." 2 Murray added: "I have to get apermit to go to work. . . . I get on the job . . . I have toshow the shop steward the permit and if I don't have thepermit on a Monday morning, I can't go to work until I godown and obtain one."John Kelley testified without contradiction that he is vicepresident of the Company; he is in charge of,inter aka,hiring and firing on construction jobs; and the Company isbound by a collective-bargaining agreement with theUnion. Kelley, in describing the Company's practice in se-curing "a worker who is not a Local 197 member," testified:... for me to hire a man who is not a local bookman[member], *** he would have to be sent from the Unionhall. *** the Union issues him a permit.Kelley recalled that this practice has existed since 1949.Kelley explained that he "cannot hire" a person who doesnot have a permit from the Union. Kelley testified that therehas never been an occasion when his Company has hired anonunion member who did not have a permit.Kelley testified that on December 26, 1972,Mr. Murray came to me that morning on the job .. .and told me that the Union didn't issuehim his permitand that I was getting a replacement man in his place,a man named Bryant [also appearing in the record asBrian].****Well, when Murray told me that Mr. Moran or theUnion was sending up a replacement man, a fellow2Murray also related that during August 1972 he went to the union hallfor a permit and was similarly"refused a permit to go to work"for the sameemployer59named Bryant, I went to the phone to call Moran... .I told Mr. Moran, what was the idea of sending me Mr.Bryant in replacement of Murray, seeing that Bryantquit me two weeks before claiming that the work wastoo hard. Mr. Moran then told me that he had quite afew bookmen out of work and that is what he had todo.Kelley explained that Murray had worked for the Companyprior to December 26 and "he was to continue to work."Kelley permitted Bryant to work asa replacementfor Mur-ray that day and then determined that the Company "coulddo without one man" after checking the job. Kelley addedthat Murray would have continued working after December26 because,... he [Murray] was with me for a year and a half andhe does more thanjust normal derrickman's duties . .he can do normal derrickman's dutiesplus welding.3I credit the foregoing uncontradicted testimony of Mur-ray and Kelley which is in large part mutually corrobora-tive.Counsel for Respondent called nowitnesses.IIIDISCUSSIONUnder settled principles a union violates Section 8(b)(2)and (1)(A) of the Act if, acting under an agreement orarrangement with an employer requiring exclusive referralof all employees through a hiring hall, it refuses to refer anapplicant for employment because of his lack of unionmembership. Cf.Tryco Steel Corporation,192 NLRB 97(1971), enfd. 81 LRRM 2479 (C.A.D.C., 1972);Internation-al Association of Ironworkers, Local No 10 (Guy F. AtkinsonCo.),196 NLRB 712 (1972);N.L.R.B.v. International Unionof Operating Engineers Little Rock, Local 382-382A [ArmcoDrainage & Metal Products],279 F.2d 951, 955 (C.A. 8,1960). Consequently, if a union work permitis required ascondition of hire pursuant to such an agreement or arrange-ment, the union's refusal to issue the permit to an applicantbecause he is not a union member is violative of Section8(b)(2) and (1)(A) of the Act. Cf.Tryco Steel Corporation,supra; International Association of Ironworkers, Local No. 10,supra.Such an agreement or arrangement may be estab-lished by evidence of an oral understanding or course ofconduct between the parties. Cf.Tryco Steel Corporation,3On cross-examination, Kelley testified that he did not discharge Murrayon December 26; that neither Moran nor any other union representativeinstructed him to discharge Murray on December 26, and that the require-ment of hiring"onlymen who had permits"is "in the trade agreement "Kelley acknowledged that "no individual has ever told [him] that"-that is,that he could only hire men who were not members of the Union if they hadunion permits However, Kelley explained that he has "never hired anyonewithout Union permission", "without a Union permit,Ihave never hiredanyone " Kelley explainedIhave sentmen down to the Union who have not been Union peoplewhen the workload was very big and the Union couldn't supply menMen have comeup and asked me for ajob, I have told them "Go downand get cleared with the Union," and I would hire themKelley also stated that he would not have laid off Murray had he beenworking on December 26 instead of Bryant Further Kelley recalled that inMarch 1973, he "called the Union hall for welders and we were told therewere no welders around We suggestedMurray who was still out ofwork" and theUnion said, "Yes " 60DECISIONSOF NATIONALLABOR RELATIONS BOARDsupra,N.L.R.B. v. Local 568, Hotel Employees [WarwickHotel Inc.],334 F.2d 723, 726-727 (C.A. 3, 1964);N. L.R.Bv. St. Joe Paper Co,319 F.2d 819, 820-821 (C.A. 2, 1963);International Associationof Ironworkers, Local No. 11, supra;InternationalUnion of Operating Engineers, supra.And, asthe Board noted inInternational Associationof Ironworkers,Local No. 10, supra..was [the employer's]consistent practice to hireonly those [applicants]who were clearedor referred by[the union].This, withoutmore, however,merely showsa unilateral practiceon [the employer's] partso to actand does not show the union's participation thereinInInternational Association of Ironworkers, Local No. 10,supra,the Board also noted that the "union's knowledge ofand participation in this relationship is demonstrated in therecord evidence involving a phone call that [the union]made "Applying these principles to the uncontradicted creditedtestimony stated above, I find and conclude that, at all timesmaterial,there was in existence an oral understanding be-tween the parties whereby the Company agreed to hire onlyapplicants referred to it by Respondent Union who wereeithermembers of the Union or nonmembers with Unionpermits. I find and conclude that on December 26, 1972,Respondent Union refused to issue such a permit to Murraybecause he was not a member of the Union. Murray hadbeen employed by the Company at its Celanese jobsite forsome18 continuous months prior to December 26. And, inaccordance with the understanding between the parties,Murray had obtained weekly work permits from the Union.Murray understood from his years of experience that hecould not work for the Company or other employers simi-larly within the jurisdiction of Respondent without such aweekly permit. Kelley, the Company's vice president, alsounderstood from his 20 or more years of experience that hecould not allow an applicant like Murray to work for theemployer if the applicant was not a union member and didnot have a permit. Neither Murray nor Kelley could cite anoccasion when the Company or any other employer simi-larly within Respondent's jurisdiction had hireda nonmem-ber of the Union without such a permit. In addition, whenKelley was first apprised by Murray on December 26 thatMurray could not continue working for him because he hadbeen denied such a permit and union member, Bryant, hadbeen sent over by the Union as a "replacement," Murrayprotested to Business Agent Moran because Bryant had"quit" the job previously claiming "that the work was toohard." However, Moran informed Kelley that "he had quitea few bookmen out of work and that is what he had to do."Counsel for Respondent argues in his brief that "the evi-dence does not establish the existence of an agreement be-tween Domestic and the Union requiring union clearance asa condition of employment" and, further, that the Union"did not cause the discharge of Murray in violation of Sec-tion 8(b)(2) of the Act " However, I find and conclude onthis record that there was in fact such an understanding andpractice between the parties and that the Union had knowl-edge of and participated in this relationship As the courtstated inN L.R Bv. InternationalUnion of Operating Engi-neers, supra,279 F.2d at 955:.. . all of these circumstances belie the bald assertionthat there was no such agreement and, to the contrary,impel the conclusion that [the union] and [the employ-er] had in some way agreed that non-members of theunion could not perform this work unless cleared bythe union.Accordingly, I find and conclude that Respondent violatedSection 8(b)(2) and (1)(A) when it caused the Company torefuse to hire Murray and by giving preference in referralsto members of Respondent Union over all other applicantsincluding permit holdersCONCLUSIONS OF LAW1.Domestic Stone Erectors, Inc., is an employer withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Respondent Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent Union has violated Section 8(b)(2) and(l)(A) of the Act by attempting to cause and causing Do-mestic Stone Erectors, Inc., to disciiminate against ThomasMurray in violation of Section 8(a)(3) of the Act, and bygiving preference in referrals to individuals who were mem-bers of Respondent Union over all other applicants foremployment.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent Union engaged inunfairlabor practices proscribed by Section 8(b)(2) and(1)(A) of the Act, it will be ordered that the Respondentcease and desist from such conduct and take certain affir-mative action designed to effectuate the policies of the Act.The Union discriminated against Thomas Murray bycausing Domestic Stone Erectors, Inc , to refuse to hire him.Therefore, it will be ordered that the Respondent makewhole Murray for any loss ofearningshe suffered by reasonof the discrimination practiced against him, by paying hima sumof money equal to the wages he would have earnedabsent such discrimination, less his net earnings elsewhereduring said period. Such loss of earnings with interest there-on at the rate of 6 percent per annum shall be computed inthemanner set forth in F. WWoolworth Company, 90NLRB 289, andIsisPlumbing & Heating Co.,138 NLRB716. Further, since the record indicates that Respondent'shiring arrangement was not confined to Domestic, it will beordered that Respondent cease and desist from maintain-ing, enforcing, or otherwise giving effect to such an arrange-ment or practice with any other employer. UNITED DERRICKMEN & RIGGERS ASSN.61ORDER4Pursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, Respondent, United Derrickmen &Riggers Association, Local 197 of New York, All LongIsland and Vicinity, its officers, agents, and representativesshall:1.Cease and desist from:(a)Causing or attempting to cause Domestic Stone Erec-tors, Inc., or any other employer, to discriminate againstThomas Murray, or any other employee, in violation ofSection 8(a)(3) of the Act, because of his lack of member-ship in the Union.(b)Maintaining, enforcing, or otherwise giving effect toa discriminatory exclusive hiring arrangement or practicewith Domestic Stone Erectors, Inc., or any other employer.(c) In any like or related manner restraining or coercingemployees or applicants for employment in the exercise ofrights guaranteed in Section 7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the purposes of the Act:(a)Make whole Thomas Murray for any loss of pay hemay have suffered by reason of the discrimination practicedagainst him, in the manner set forth in this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords, reports, work lists, and other documents necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Notify Domestic Stone Erectors, Inc., and Murray, inwriting,that there is no objection to the hiring or employ-ment of Thomas Murray.(d) Post at all places where notices to employees, appli-cants for referral, and members are posted, copies of theattached notice marked "Appendix." s Copies of said no-tice, on forms provided by the Regional Director for Region2, after being duly signed by the Union's representatives,shall be posted by the Union immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenoticesto members are posted. Reasonable steps shall betaken by the Union toinsurethat said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Director of Region 2, in writing, within 20days from the receipt of this Decision, what steps the Re-spondent has taken to comply herewith.4 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided by Sec 10248 of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions and order, and all objections thereto shall be deemedwaived for all purposes5 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "APPENDIXNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the National Labor RelationsAct and orders us to post this notice and abide by its terms.WE WILL NOT cause or attempt to cause DomesticStone Erectors, Inc., or any other employer, to discrim-inate against Thomas Murray, or any other employee,in violation of Section 8(a)(3) of the Act because of hislack of membership in our Union.WE WILL NOT maintain, enforce, or otherwise give ef-fect to a discriminatory exclusive hiring arrangementor practice with Domestic Stone Erectors, or any otheremployer.WE WILL NOT in any like or related manner restrain orcoerce employees or applicants for employment in theexercise of rights guaranteed in Section 7 of the Act.WE WILL make whole Thomas Murray for any loss ofpay suffered by reason of the discrimination practicedagainst him.WE WILL notify Domestic Stone Erectors, Inc., andThomas Murray, in writing, that there is no objectionto the hiring or employment of Thomas Murray.UNITEDDERRICKMEN & RIG-GERSASSOCIATION, LOCAL 197OF NEW YORK, ALL LONG IS-LAND AND VICINITY(LaborOrganization)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 36th Floor Federal Building, 26Federal Plaza, New York, New York 10007, Telephone 212-264-0306.